Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        DETAILED ACTION    
  
 Claims 1-3, 5, 7-10, 12, 14-16, 18, 20-26 are allowed. 
 Claims 4, 6, 11, 13, 17, 19 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 06/29/2021.
  
     			 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Apelqvist et all para [0035] registering a second CSCF in a second IMS network with the CSCF Domain Name Service (DNS), receiving a session invitation message originating from a first IMS device on the first IMS network and intended for a second IMS device on the second IMS network, obtaining the IP address of the second CSCF from the CSCF DNS, and forwarding the session invitation message from the bridge device to the second IMS device via the second CSCF to initiate a communication session between the first IMS device on the first IMS network and the second IMS device on the second IMS network.
Christopher (2020/0153874) [0009] [0045] [0050] service restoration via reregistration using an alternative/backup P-CSCF server.


Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 8 and 15 mutatis mutandis. Accordingly, claims 2-3, 5, 7, 9-10, 12, 14, 16, 18, 20-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471